Citation Nr: 1436631	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-307 27	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1967 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In September 2010, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in the Virtual VA and VBMS files reveals matters submitted in an Appellant's Brief by the Veteran's representative not included in the Veteran's paper claims file.  This has been reviewed and considered as part of the proceeding decision.  

On page four of the Appellant's Brief, the Veteran's representative discusses a "hearing conducted on appeal" and requests that the Board consider the Veteran's sworn testimony as evidence.  However, a review of the entire record, to include Virtual VA and VBMS, reveals that the Veteran did not attend or request a hearing before the Board or the RO.  The Board finds that the representative's reference to a hearing is a typographical error, as this can be the only conclusion drawn when such statement is read in the context of the entire record.

The Board's decision on the claim for service connection for tinnitus is set forth below. The claim for  service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the  Agency of Original Jurisdiction (AOJ). VA will notify the Veteran 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the  claim herein decided have been accomplished. 

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran has credibly asserted that he experienced tinnitus immediately after noise exposure during service, and that he has had  recurrent symptoms of tinnitus to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for tinnitus on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished. 

II.  Analysis

The Veteran claims that he has tinnitus as a result of noise exposure during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, including diabetes mellitus, type II, and cardiovascular disease, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the h claim for service connection, the Board finds that service connection for tinnitus is warranted.

The Veteran served in the U.S. Marine Corps primarily as an Aviation Electronics Technician from March 1967 to March 1971.  He stated that he repaired communication equipment on aircraft and was exposed to loud jet engine noise from the flight line.  In addition, the Veteran reports exposure to two separate explosions while serving in Vietnam.  The first explosion occurred in February 1969 and left the Veteran with ringing in his ears and unable to hear for several days.  A subsequent explosion occurred in April 1969 and the Veteran purported that an ammunition storage dump ignited explosives for 17 hours and caused him to experience ringing in his ears for several hours.  Post service, the Veteran reported working for Xerox repairing copy machines for three years and as a pastor for thirty-two years.  The Veteran stated on his formal claim that he left the Marine Corps "suffering from bilateral hearing loss and tinnitus" and that the ringing in his ears is a "constant high pitched whine which never goes away."

The Veteran's service treatment records (STR), dated from 1966 to 1971, reflect no complaints, findings, or diagnosis relating to hearing loss or tinnitus.  A hearing examination was not conducted during the Veteran's March 1971 military exit examination.  The Veteran's personnel records reflect service in Vietnam as an Aircraft Electronics Technician from May 1968 to October 1968.  The Veteran's DD-214 officially reports his MOS as 6216 A/C Comm. Nav. Sys. Tech.  The Veteran was assigned as a guard in Vietnam from October 1968 to December 1968 and subsequently reassigned as an Aircraft Electronics Technician from December 1968 to June 1969.  The Veteran continued active service as an Aircraft Electronics Technician in California until his discharge in March 1971.
The first available medical report of tinnitus of record is when the Veteran communicated mild episodic tinnitus at a September 2009 VA medical appointment to establish primary care.  The record contains an October 2010 VA examination report evaluating the Veteran for hearing aids.  In this report, the VA audiologist diagnosed the Veteran with subjective tinnitus.  

The Veteran was afforded a VA audiology examination in October 2011.  It was noted that he was exposed to two explosions and other sources of acoustic trauma while in-service.  It was also noted that the Veteran worked for Xerox Corporation as a technician for three years and participated in several recreational activities without hearing protection where exposure to loud noise was possible.  The Veteran stated to the examiner that his tinnitus became a "constant non-stop, buzzing or static sound over the past 15 years."  During this examination, the Veteran reported, and the VA audiologist presumed, a current tinnitus disability.  The remaining question, however, is whether the Veteran's tinnitus is related to his military service.

On the question of in-service injury, here, the Board finds that the Veteran's allegations of in-service noise exposure are credible and consistent with his military service.  The Board has no reason to doubt that the Veteran was exposed to loud noises while working on aircraft and his reports of explosions in Vietnam are plausible.  

On the question of etiology of current tinnitus, the October 2011 examining VA audiologist indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The VA audiologist stated that an opinion on etiology required speculation because the Veteran did not receive an audiogram at separation and, therefore, the record lacked thresholds available to compare with the entrance audiogram.  Also noted was the lack of documentation in the record regarding claims of explosions, hearing loss, and tinnitus.  

The Board finds that the statement by the October 2011 VA audiologist that she could not provide a medical opinion on the etiology of Veteran's tinnitus without resort to speculation is, essentially, a non-opinion that weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, however, the absence of a medical opinion linking the Veteran's hearing loss is not fatal to the claim, as the Board finds that there is sufficient other competent, credible and probative evidence of record to establish the presence of tinnitus and likely recurrent symptoms from the time of service until the present.  

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 
(28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469.  (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding experiencing tinnitus after in-service noise exposure, and recurrent symptoms of tinnitus since service, are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service, and although he stated at the October 2011 VA audiology examination that his tinnitus became a constant non-stop buzzing over the past 15 years, this statement indicates that the disability has become more persistent in recent years, but does not negate previous reports of recurrent episodes of tinnitus since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

In sum, the Veteran has provided competent and credible evidence that he experienced short term tinnitus after noise exposure during service, and that it has been recurrent to the present, and the Board finds no reason to question the veracity of such statements.  See Charles, 16 Vet. App. 370.  These statements, when viewed in relation to the Veteran's significant noise exposure in service as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b); 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); Walker, 708 F.3d at 1331.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends that his exposure to loud noise while in service has caused the claimed hearing loss, specifically that he was within close proximity of two separate explosions in Vietnam.  He also contends that his bilateral hearing loss is contributable to unprotected noise exposure from aircraft engines, small arms fire, rifles, and heavy weapons fire.  As stated previously, the Board finds credible the Veteran's account of noise exposure during service.  

During the October 2011 examination, the Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz and bilateral sensorineural hearing loss in the frequency range of 6000 Hz or higher frequencies.  Audiometric testing results reveal hearing loss to an extent recognized as a disability for VA purposes in each ear.  See 38 C.F.R. § 3.385 (2013).

When offering an opinion as to the etiology of the Veteran's hearing loss, the October 2011 VA examiner indicated that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service, she also indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In so stating, the  VA examiner quoted language from a congressionally mandated study where it was found that "in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service."  

The Board finds that the October 2011 examination report is inadequate  because the VA examiner offered both a negative opinion (stating that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service) and a non-opinion (stating that an etiology could not be provided without resorting to speculation).  Such statements are internally inconsistent.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Under the circumstances noted above, the Board finds that further examination and opinion are needed to resolve the service connection claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the AOJ should schedule the Veteran for a VA audiology examination to determine the current extent and probable etiology of his currently diagnosed bilateral hearing loss.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo a VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician or audiologist, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to current bilateral hearing loss, the examiner should render an opinion, consistent with sound medical principles, as to  whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include as due to conceded in-service noise exposure.  In rendering the requested opinion, the examiner must consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

If the examiner finds it impossible to provide the  requested opinion without resort to mere  speculation, he or she should clearly so state and explain why,  

Complete, clearly-stated rationale for the conclusion(s) reached must be provided.

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


